                        UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY
_________________________________________
RICHARD THOMPSON,                         :
                                          :    Civ. No. 18-4569 (FLW)
                  Petitioner,             :
                                          :
      v.                                  :    MEMORANDUM OPINION
                                          :
STEVEN JOHNSON,                           :
                                          :
                  Respondent.             :
_________________________________________ :

          Petitioner pro se, Richard Thompson (“Thompson” or “Petitioner”), is a federal prisoner

presently incarcerated by special arrangement at New Jersey State Prison, in Trenton, New

Jersey. This matter is before the Court by way of Thompson’s motion for reconsideration (ECF

No.15) of this Court’s decision denying his Petition for Writ of Habeas Corpus pursuant to 28

U.S.C. § 2241, which challenged his incarceration past his “mandatory parole” date. (ECF Nos.

13-14.)

          “[R]econsideration is an extraordinary remedy, that is granted very sparingly.” Brackett

v. Ashcroft, No. 03-3988, 2003 U.S. Dist. LEXIS 21312, at *5, 2003 WL 22303078 (D.N.J. Oct.

7, 2003). A court will grant a motion for reconsideration only if the movant establishes: (1) an

intervening change in the controlling law; (2) the availability of new evidence that was not

previously available; or (3) the need to correct a clear error of law or fact or to prevent manifest

injustice. Max's Seafood Cafe ex rel. Lou-Ann, Inc. v. Quinteros, 176 F.3d 669, 677 (3d Cir.

1999) (citing N. River Ins. Co. v. CIGNA Reinsurance Co., 52 F.3d 1194, 1218 (3d Cir.1995)).

Under Local Civil Rule 7.1(i), a party making a motion for reconsideration must submit a “brief

setting forth concisely the matter or controlling decisions which the party believes the Judge ...

has overlooked.” D.N.J. Civ. R. 7.1(i).
                                                  1
       As the basis for relief, Petitioner appears to assert that the Court overlooked facts and

made an error of law in its July 31, 2019 Memorandum Opinion. (See ECF No. 13.) First,

Petitioner asserts that the Court failed to mention in its Memorandum Opinion that the Bureau of

Prisons (“BOP”) initially released him to a halfway house in anticipation of Petitioner’s release

on parole. Second, Petitioner asserts that “continue to expiration” has two possible meanings

and that the Parole Commission was bound by its 2006 decision setting his mandatory release

date. (See ECF No. 15.)

       The Court will deny Petitioner’s motion for reconsideration. First, the fact that the BOP

moved Petitioner to a halfway house does not change the Court’s decision that he was not

entitled to be released on mandatory parole. Second, the Court has already addressed and

rejected Petitioner’s argument that the Parole Commission’s 2006 decision ordered him to be

released on his mandatory parole date and that the Parole Commission was bound by that

determination. 1 (See ECF No. 13, Opinion at 4-5.) Because Petitioner’s arguments do not meet

the requirements for reconsideration, his motion is denied. An appropriate Order follows.


1
 As the Court explained in its Opinion denying habeas relief, the “mandatory parole” provision
of 18 U.S.C. § 4206(d) does not require that all prisoners be released upon reaching the
specified, “two-thirds” date. See 18 U.S.C. 4206(d). That provision provides as follows:
                Any prisoner serving a sentence of five years or longer who is not
               earlier released under this section or any other applicable provision
               of law, shall be released on parole after having served two-thirds of
               each consecutive term or terms, or after having served thirty years
               of each consecutive term or terms of more than forty-five years
               including any life term, whichever is earlier. Provided however,
               that the Parole Commission shall not release such prisoner if it
               determines that he has seriously or frequently violated institution
               rules and regulations or that there is a reasonable probability that
               he will commit any Federal, State or local crime.
Id. The statute creates a presumption of release upon reaching the mandatory release date, but a
prisoner still must have a hearing before the Parole Commission to determine if release is
appropriate. See, e.g., Walker v. Adams, 151 F.3d 1034 (7th Cir. 1998); Bruscino v. True, 708 F.
App’x. 930, 935 (10th Cir. 2017) (collecting cases); see also Dufur v. U.S. Parole Comm’n, 314
                                                 2
                                                          s/Freda L. Wolfson
                                                          FREDA L. WOLFSON
                                                          U.S. Chief District Judge
DATED: 3/24/2020




F. Supp. 3d 10, 19 (D.D.C. 2018) (“Those caveats mean that “mandatory” parole is not really
mandatory.”); Von Kahl v. Kallis, 2019 WL 3947910, at *5 (C.D. Ill. Aug. 21, 2019)(explaining
same).


                                              3
